—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated June 8, 2000, which denied his motion for summary judgment on the issue of liability based on Labor Law § 240 (1) and, upon searching the record, granted summary judgment to the defendant dismissing the complaint.
Ordered that the order is affirmed, with costs.
The work performed by the plaintiff, which involved replacing gaskets on a steam valve, did not constitute repair work encompassed by Labor Law § 240 (1) (see, Jehle v Adams Hotel Assocs., 264 AD2d 354; Urbano v Plaza Materials Corp., 262 AD2d 307; see also, Koch v E.C.H. Holding Corp., 248 AD2d 510, 511). Accordingly, the Supreme Court, upon searching the record, properly granted summary judgment to the defendant dismissing the complaint. O’Brien, J. P., Altman, McGinity and H. Miller, JJ., concur.